      Case 6:17-cv-00100-JRH-CLR Document 71-1 Filed 11/06/19 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                STATESBORO DIVISION

EQUAL EMPLOYMENT                                      )
OPPORTUNITY COMMISSION,                               )
                                                      )       CIVIL ACTION NO.
                Plaintiff, and                        )       6:17-cv-00100-JRH-GRS
                                                      )
TERRI MOSLEY,                                         )
                                                      )
                Plaintiff-Intervenor,                 )
                                                      )
v.                                                    )
                                                      )
DOLGENCORP, LLC, d/b/a                                )
DOLLAR GENERAL,                                       )
                                                      )
                Defendant.                            )
                                                      )

                                 PROPOSED CONSENT DECREE

        The Equal Employment Opportunity Commission (the “Commission”) instituted this

action pursuant to Section 107(a) of the Americans with Disabilities Act of 1990, 42 U.S.C. §

12117(a) (hereinafter, the "ADA"), and Section 102 of the Civil Rights Act of 1991, 42 U.S.C. §

1981a. The Commission’s Complaint alleged that Defendant Dolgencorp, LLC, d/b/a Dollar

General (“Defendant”), discriminated against Terri Mosley (“Mosley”) by failing to hire her

because of her disability. Terri Mosley intervened as a plaintiff in the case.

        Defendant denies any violations of the ADA. This Decree does not constitute an admission

of wrongdoing or adjudication on the merits of the Commission’s case or Mosley’s case. It shall

not be construed as a waiver by the Commission of any contentions of discrimination or retaliation

other than those raised by Mosley in the charge of discrimination on which the Commission based

its claims in this action.


                                                  1
      Case 6:17-cv-00100-JRH-CLR Document 71-1 Filed 11/06/19 Page 2 of 9



          The Commission, Mosley, and Defendant (the “parties”) have advised this Court that they

desire to resolve the allegations in the Complaint without the burden, expense, and delay of further

litigation.

          The Commission and Defendant hereby stipulate to jurisdiction of the Court over the

parties and agree that the subject matter of this action is properly before the Court.

          The Court has examined this Decree and finds that it is reasonable and in accordance with

the Federal Rules of Civil Procedure and the ADA. Therefore, upon due consideration of the

record herein,

          It is therefore ORDERED, ADJUDGED AND DECREED as follows:

          1.     This Decree resolves all matters in controversy between the parties as alleged in the

Complaint filed by the Commission in this ADA action.

          2.     During the term of this Consent Decree, Defendant is enjoined to prohibit unlawful

discrimination in violation of the Americans With Disabilities Act against qualified individuals

with disabilities who seek employment within the Covered Facilities, including by denying

employment to a qualified job applicant because of disability discrimination. For purposes of this

Decree, “Covered Facilities” shall mean Defendant’s Store Number 1289 in Portal, Georgia and

those stores within District Number 641 as of entry of this Decree. A list of the Covered Facilities

is attached hereto as Exhibit A.

          3.     Defendant has by separate written agreement agreed to pay Terri Mosley the gross

sum of seventy thousand dollars ($70,000.00) dollars in settlement of the claims raised in this

action.




                                                   2
     Case 6:17-cv-00100-JRH-CLR Document 71-1 Filed 11/06/19 Page 3 of 9



       4.      Defendant has in place a policy that prohibits discrimination on the basis of

disability that it shall maintain throughout the term of this decree. A representative copy of the

policy is contained within Exhibit B hereto.

       5.      Beginning within 30 days after the entry of this Consent Decree by the Court,

Defendant shall provide notice of its policy against disability discrimination within the Covered

Facilities, including by posting its prohibition on disability discrimination and retaliation in a

conspicuous location where Defendant customarily posts notices to employees, by posting a toll-

free number for questions and/or complaints of disability discrimination, and by distributing its

policy against discrimination and retaliation within its employee handbook to new and existing

employees. If a required posting in a Covered Facility becomes defaced or unreadable, Defendant

shall replace it by posting another copy. Within 45 days after the Consent Decree is entered by

the Court, Defendant will notify the Commission that the required postings have been made.

       6.      During the term of this Consent Decree, Defendant shall provide annual anti-

discrimination and harassment training to the following individuals: (a) all employees actively

employed at the time of the training (for the first training only) and the Store Manager in Store

Number 1289 in Portal, Georgia; (b) the District Manager, Regional Manager and Field Human

Resources Manager whose respective assignment areas encompass Store No. 1289; (c) District

Manager, Alicia Dixon, of District No. 641; and (d) the Store Managers of the Covered Facilities.

The training shall include an explanation of the Americans With Disabilities Act, the prohibition

on discrimination and retaliation, an explanation of the rights and responsibilities of employees

and managers, and the process to report complaints of discrimination or retaliation. Defendant

may utilize and deploy computer-based learning modules to effectuate the training referenced in

this paragraph. Defendant will track and record employee completion of the training.
                                                3
     Case 6:17-cv-00100-JRH-CLR Document 71-1 Filed 11/06/19 Page 4 of 9



       7.      The first training program described above shall be completed within 100 days after

entry of this Consent Decree by the Court. Those individuals, if any, who have received training

such as that described in the six month period prior to entry of this decree will be deemed to have

completed the first training required by this decree. As described in Paragraph 10, Defendant shall

periodically certify to the Commission that the annual training described in Paragraph 6 has been

completed and shall provide the Commission a written record identifying those who have

completed the training.

       8.      Defendant will conduct the first training program for Store No. 1289 in person.

Defendant will video-record the training session for prompt presentation to current Store 1289

employees who are unable to attend in person. Each employee attending in-person training must

acknowledge attendance of the training in writing, indicating their printed name, signature, and

date of attendance.

       9.      Beginning within 30 days after the entry of this Consent Decree by the Court, and

continuing for a one-year period, Defendant shall conspicuously post the written notice (“the

Notice”) contained and attached as Exhibit C where it is visible to employees in Defendant’s

Portal, Georgia store. If the Notice described becomes defaced or unreadable, Defendant shall

replace it by posting another copy of the Notice. Within 45 days after entry of this Consent Decree,

Defendant shall notify the Commission that the Notice is posted pursuant to this provision.

       10.     During the term of this Consent Decree, Defendant shall provide the Commission

with reports at six (6) month intervals, with the first being due four (4) months after approval by

the Court of this Consent Decree. Such reports will include: (a) the name and position of any

individual in Defendant’s Covered Facilities who complained during the reporting period to

Defendant, through its Employee Response Center, that he or she was not hired or offered
                                                 4
      Case 6:17-cv-00100-JRH-CLR Document 71-1 Filed 11/06/19 Page 5 of 9



employment because of a disability; (b) the name and position of the person(s) who allegedly

engaged in the discriminatory behavior; (c) the dates of the alleged discrimination and of the

complaint; (d) the location where the alleged discrimination took place; (e) a description of the

alleged discrimination; and (g) any remedial measures taken by Defendant. In the event there is

no activity to report pursuant to this paragraph, Defendant shall send the Commission a “negative”

report indicating no activity. In addition, the first and third reports shall include: (i) a certification

that the training described in Paragraphs 6 and 7 was undertaken; (ii) shall provide the Commission

a written record identifying those who have completed the training during the reporting period;

and (iii) a certification that the Notice required to be posted pursuant to Paragraph 9 of this Decree

remained posted during the entire period required.

        11.     The Commission may review compliance with this Consent Decree by requesting

such information from Defendant’s counsel as is reasonably necessary to assess compliance. If

the Commission believes it necessary to inspect any of Defendant’s Covered Facilities, interview

employees, or examine and copy documents to assess compliance, it shall first give seventy-two

hours’ notice to Defendant’s counsel. To the extent any interviews of employees are necessary,

such interviews shall be done by phone where possible and Defendant shall have the right to have

in-house counsel present and participate in interviews.        The Commission and Defendant shall

work cooperatively to determine the information needed to confirm compliance.

        12.     If at any time during the term of this Consent Decree, the Commission believes that

Defendant is in violation of the Consent Decree, the Commission shall give notice of the alleged

violation to Defendant. Defendant shall have 14 days in which to investigate and respond to the

allegations. Thereafter, the parties shall then have a period of 30 days or such additional period as



                                                    5
      Case 6:17-cv-00100-JRH-CLR Document 71-1 Filed 11/06/19 Page 6 of 9



may be agreed upon by them, in which to engage in negotiation regarding such allegations before

the Commission seeks enforcement of the Decree.

         13.      If this Court finds any provision of this Decree unlawful or unenforceable, the Court

will sever only such provision, and the remainder of the Decree will remain in full force and effect.

         14.      The term of this Consent Decree shall be for two (2) years from its entry by the

Court.

         15.      All notices to Defendant by the Commission pursuant to this Consent Decree shall

be sent via first class and electronic mail to:

               Melanie Kennedy Cook
               Vice President and Assistant General Counsel
               Dollar General Corporation
               100 Mission Ridge
               Goodlettsville TN 37072
               E-mail: mecook@dollargeneral.com

               With copy to:

               Stanley E. Graham
               Waller Lansden Dortch & Davis, LLP
               511 Union Street, Suite 2700
               Nashville TN 37219
               E-mail: stan.graham@wallerlaw.com

         If at any time during the term of this Consent Decree Defendant’s designated point of

contact changes, Defendant shall notify the Commission and provide contact information for a

new designated point of contact within fifteen (15) days of the change.

         16.      All reports or other documents sent to the Commission by Defendant pursuant to

this Consent Decree shall be sent by electronic mail to: (1) EEOC-ATDO-decree-

monitoring@eeoc.gov; or (2) if by regular mail to – Antonette Sewell, Regional Attorney, Equal



                                                    6
     Case 6:17-cv-00100-JRH-CLR Document 71-1 Filed 11/06/19 Page 7 of 9



Employment Opportunity Commission, Atlanta District Office, 100 Alabama Street, SW, Suite

4R30, Atlanta, Georgia 30303.

       17.    The Commission and Defendant shall bear its own costs and attorney’s fees.

       18.    This Court shall retain jurisdiction of this cause for purposes of monitoring

compliance with this Decree and entry of such further orders as may be necessary or appropriate.




                                               7
     Case 6:17-cv-00100-JRH-CLR Document 71-1 Filed 11/06/19 Page 8 of 9



Submitted for Entry By:

FOR PLAINTIFF                             FOR DEFENDANT
U.S. EQUAL EMPLOYMENT                     DOLGENCORP, LLC D/B/A
OPPORTUNITY COMMISSION                    DOLLAR GENERAL

 SHARON FAST GUSTAFSON
 General Counsel                          s/Stanley E. Graham
                                          Stanley E. Graham
 JAMES L. LEE                             John E. B. Gerth (admitted pro hac vice)
 Deputy General Counsel                   Waller Lansden Dortch & Davis, LLP
                                          511 Union Street, Suite 2700
 GWENDOLYN YOUNG REAMS                    Nashville, Tennessee 37219
 Associate General Counsel                (615) 244-6380 (Telephone)
                                          (615) 244-6804 (Facsimile)
 ANTONETTE SEWELL                         stan.graham@wallerlaw.com
 Regional Attorney                        jeb.gerth@wallerlaw.com

 LAKISHA DUCKETT ZIMBABWE                 Attorneys for Defendant
 Supervisory Trial Attorney

 s/Keyana Laws
 Keyana Laws
 Senior Trial Attorney
 EEOC - Atlanta District Office
 100 Alabama St. S.W, Suite 4R30
 Atlanta, Georgia 30303
 Telephone:     (404) 562-6823
 Facsimile:     (404) 562-6905
 keyana.laws@eeoc.gov

 Robyn Flegal
 Trial Attorney
 EEOC - Atlanta District Office
 100 Alabama St. S.W, Suite 4R30
 Atlanta, Georgia 30303
 Telephone:     (404) 562-6882
 Facsimile:     (404) 562-6905
 robyn.flegal@eeoc.gov

 Attorneys for Plaintiff




                                      8
Case 6:17-cv-00100-JRH-CLR Document 71-1 Filed 11/06/19 Page 9 of 9



                 Signed and entered this _______ day of __________________, 2019.



                                     ______________________________________
                                                          J. Randall Hall, Chief Judge
                              U.S. District Court for the Southern District of Georgia




                                   9
